Case: 19-10729     Document: 00515875643          Page: 1    Date Filed: 05/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 25, 2021
                                   No. 19-10729
                                                                       Lyle W. Cayce
                                                                            Clerk
   Frank D. McCollum, III,

                                                            Plaintiff—Appellant,

                                       versus

   Lupe Valdez, Sheriff-Dallas County, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-1778


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Frank D. McCollum, III, Texas prisoner # 2021347, moves for leave
   to proceed in forma pauperis (IFP) in his appeal of the district court’s
   dismissal of his 42 U.S.C. § 1983 civil rights action as barred under Heck
   v. Humphrey, 512 U.S. 477, 486-87 (1994), and as frivolous. By moving to
   proceed IFP in this court, McCollum challenges the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10729      Document: 00515875643           Page: 2   Date Filed: 05/25/2021




                                     No. 19-10729


   certification that his appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citations omitted).
          Although McCollum first argues that a brief discussing his claims is
   already before this court in another appeal, he may not incorporate such
   arguments by reference. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993). Next, McCollum argues that Heck does not apply to his case because
   a favorable ruling would not affect the fact or duration of his confinement.
   He contends that the Fifth Circuit has provided relief for a “conditions of
   confinement” claim under Shepherd v. Dallas County, 591 F.3d 445 (5th Cir.
   2009), which he contends involves circumstances that are identical to his
   own mistreatment and punishment in pretrial detention. However, he fails
   to demonstrate any error in the district court’s application of Heck, and his
   conclusory argument based on the inapposite decision in Shepherd fails to
   demonstrate that he stated a nonfrivolous conditions of confinement claim.
   Finally, McCollum does not reassert any of the remaining claims that he
   raised in the district court, nor does he otherwise challenge the district
   court’s decision. See Yohey, 985 F.2d at 224-25.
          Because McCollum fails to identify any nonfrivolous issues for appeal,
   his IFP motion is DENIED, and the appeal is DISMISSED as frivolous.
   See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2. This dismissal and
   the dismissal of McCollum’s case in the district court each count as a strike
   for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
   575 U.S. 532, 537 (2015). McCollum is WARNED that, if he accumulates
   three strikes, he may not proceed in forma pauperis in any civil action or




                                          2
Case: 19-10729     Document: 00515875643           Page: 3   Date Filed: 05/25/2021




                                    No. 19-10729


   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See § 1915(g).




                                         3